Case 3:19-mj-00116-DJN Document 2 Filed 09/04/19 Page 1 of 1 PagelD# 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

UNITED STATES OF AMERICA
x. CASE NO. 3:19-MJ-00116

SHORANA CLARK,
Defendant

ORDER
Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court
endorsed hereon the United States Attorney for the Eastern District of Virginia hereby dismisses the
CRIMINAL INFORMATION as to SHORANA CLARK.

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

HEIM.GABRIELLE Distal sianed by

HEIM.GABRIELLE.STIFF.1542

STIPE, (5823503 Sire sortie 03 16:40:50
By: 65 von a
Gabrielle S. Heim

Special Assistant United States Attorney

 

Leave of Court is granted for the filing of the foregoing dismissal.

/s/ [

David J. Novak \‘~
United States Magistrate Judge

 

Richmond, Virginia
Dated: September 2019
